Per Curiam.

In this disciplinary proceeding the respondent, who was admitted to practice in the State of New York on June 29,1953 by the Appellate Division, First Department, is charged with the converting and misappropriating of client’s funds, communicating directly with a party represented by counsel in an attempt to negotiate a settlement, and misadvising and assisting a client to obtain a void Mexican divorce.
The evidence adduced amply establishes that the respondent violated the terms of an escrow agreement by misappropriating funds which rightfully belonged to his client. The evidence also discloses that he misadvised his client as to the validity of a Mexican ex parte divorce. Finally, there was documentary evidence that he violated canon 9 of the Canons of Professional Ethics by directly communicating with a party represented by counsel in an attempt to influence a favorable settlement of a personal injury action. Accordingly, the Referee’s report is confirmed and the respondent is found guilty of professional misconduct.
In addition to his specific misconduct, the respondent failed to appear in this proceeding and has apparently abandoned his law practice. It is thus demonstrated that the respondent, by his irresponsible professional misconduct and his general disinterest in this proceeding, is not worthy of the trust and confidence to be accorded a member of the legal profession. *36Accordingly, the respondent should be disbarred from the practice of law.
Botein, P. J., Brbitel, McNally, Stevens and Noonan, JJ., concur.
Respondent disbarred.